Quillian, Judge.
The judgment in this case was entered before the effective date of the Act of 1970 (Ga. L. 1970, p. 968) which amended the law with regard to dispossessory proceedings. Hence, we apply the law as it existed prior to July 1, 1970. See Gaultney v. Adamson, 75 Ga. App. 406, 409 (43 SE2d 778). The decision of *82the Court of Appeals on the former appearance of this case did not expressly direct that a judgment for double rent be entered up in favor of the plaintiff. Nevertheless, the effect of the decision reversing the judgment, denying the plaintiff’s motion for directed verdict and directing that.a judgment be entered up for the plaintiff was to find for the plaintiff as to all issues including demand and rental value. The judgment in no way amounted to a partial or limited grant of a directed verdict as to a single issue. Where the issue in a dispossessory proceeding was determined adversely to the tenant, the landlord was entitled to double the rent reserved or stipulated unless the tenant was one at will or suffrance, in which event the landlord was entitled to recover double what the rent of the premises is shown to be worth. Beveridge v. Simmerville, 26 Ga. App. 373 (1) (106 SE 212); Stanley v. Stembridge, 140 Ga. 750 (5) (79 SE 842). Under the previous decision, plaintiff was entitled to a judgment for double rent and the trial judge erred in striking that portion of the judgment which so provided.

Judgment reversed.


Jordan, P. J., and Evans, J., concur.